          Case 6:20-cv-00889-ADA Document 59 Filed 09/21/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                                 §     CIVIL ACTION 6:20-cv-00533-ADA
 WSOU INVESTMENTS, LLC D/B/A                     §     CIVIL ACTION 6:20-cv-00534-ADA
 BRAZOS LICENSING AND                            §     CIVIL ACTION 6:20-cv-00535-ADA
 DEVELOPMENT,                                    §     CIVIL ACTION 6:20-cv-00536-ADA
           Plaintiff,                            §     CIVIL ACTION 6:20-cv-00537-ADA
                                                 §     CIVIL ACTION 6:20-cv-00538-ADA
                                                 §     CIVIL ACTION 6:20-cv-00539-ADA
                                                 §     CIVIL ACTION 6:20-cv-00540-ADA
 v.                                              §     CIVIL ACTION 6:20-cv-00541-ADA
                                                 §     CIVIL ACTION 6:20-cv-00542-ADA
                                                 §     CIVIL ACTION 6:20-cv-00543-ADA
                                                 §     CIVIL ACTION 6:20-cv-00544-ADA
 HUAWEI TECHNOLOGIES CO.                         §     CIVIL ACTION 6:20-cv-00889-ADA
 LTD., ET AL.,                                   §     CIVIL ACTION 6:20-cv-00891-ADA
             Defendants.                         §     CIVIL ACTION 6:20-cv-00892-ADA
                                                 §     CIVIL ACTION 6:20-cv-00893-ADA
                                                 §     CIVIL ACTION 6:20-cv-00916-ADA
                                                 §     CIVIL ACTION 6:20-cv-00917-ADA


      JOINT NOTICE OF SETTLEMENT AND MOTION TO STAY ALL DEADLINES

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendants Huawei Technologies Co., Ltd., Huawei Technologies USA, Inc., Huawei Device

Co. Ltd. (f/k/a Huawei Device (Dongguan) Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a

Huawei Device Co. Ltd.) and Huawei Device USA (together, “Huawei”), by and through their

undersigned counsel, file this Joint Notice of Settlement And Motion to Stay All Deadlines state:

        All matters in controversy between WSOU and Huawei in the above captioned cases have

been settled, in principle, and the parties are in the process of finalizing a written settlement

agreement.

        The parties expect to file dismissal papers within thirty (30) days.

        In light of this settlement and impeding dismissal, WSOU and Huawei respectfully request
         Case 6:20-cv-00889-ADA Document 59 Filed 09/21/21 Page 2 of 4




that the Court stay all impending deadlines until October 21, 2021.



DATED: September 21, 2021                    Respectfully submitted,

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
                                             Texas State Bar No. 24117055
                                             LAW FIRM OF WALT, FAIR PLLC
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432
                                             mark@waltfairpllc.com

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             Brett A. Mangrum
                                             Texas State Bar No. 24065671
                                             Jeffrey Huang
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             JHuang@EtheridgeLaw.com

                                             Counsel for Plaintiff WSOU Investments, LLC




                                                2
       Case 6:20-cv-00889-ADA Document 59 Filed 09/21/21 Page 3 of 4




DATED: September 21, 2021         Respectfully submitted,

                                 /s/ Jason W. Cook
                                 Jason W. Cook
                                 Texas Bar No. 24028537
                                 Shaun W. Hassett
                                 Texas Bar No. 24074372
                                 MCGUIREWOODS LLP
                                 2000 McKinney Avenue, Suite 1400
                                 Dallas, TX 75201
                                 Telephone: (214) 932-6400
                                 jcook@mcguirewoods.com
                                 shassett@mcguirewoods.com

                                 Tyler T. VanHoutan
                                 Texas Bar No. 24033290
                                 MCGUIREWOODS LLP
                                 600 Travis St., Suite 7500
                                 Houston, TX 77002
                                 Telephone: (713) 571-9191
                                 tvanhoutan@mcguirewoods.com

                                 J. Mark Mann
                                 Texas Bar No. 12926150
                                 G. Blake Thompson Texas
                                 Bar No. 24042033
                                 MANN | TINDEL | THOMPSON
                                 300 West Main Street
                                 Henderson, Texas 75652
                                 Telephone: (903) 657-8540
                                 mark@themannfirm.com
                                 blake@themannfirm.com

                                 Counsel for Defendants Huawei Technologies Co.,
                                 Ltd., Huawei Technologies USA, Inc., Huawei
                                 Device Co. Ltd. (f/k/a Huawei Device (Dongguan)
                                 Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a
                                 Huawei Device Co. Ltd.) and Huawei Device USA




                                     3
         Case 6:20-cv-00889-ADA Document 59 Filed 09/21/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that all counsel of record who have appeared in this case are being served on this day of September

21, 2021, with a copy of the foregoing via the Court's CM/ECF system.



                                                      /s/ Mark D. Siegmund
                                                      Mark D. Siegmund




                                                4
